In re State Farm Mut. Auto Ins. Co.;— Defendant(s); applying for supervisory and/or remedial writs; Parish of St. Bernard, 34th Judicial District Court, Div. “A”, No. 65,235; to the Court of Appeal, Fourth Circuit, No. 93CW-2470.
Granted. Judgment of the court ordering production of the entire claims file is vacated and set aside. Case remanded to the trial court to conduct an in camera inspection of the entire claims file. The court may order production of work product if satisified that denial of production or inspection will unfairly prejudice plaintiff in preparing her claim or will cause her undue hardship or injustice. La.Code Civ.P. art. 1424. However, the trial court should not order the production of any communications protected by the attorney-client privilege. La.Code Evid. art. 506. Otherwise, denied.
WATSON, J., not on panel.